OPINION OF THE COURT
Anthony K. Pomilio, J.
This is a petition for visitation brought by an adult child requesting that she be granted an order awarding her visitation with her natural mother.
*815The respondent has moved to dismiss the petition upon the grounds that the court lacks jurisdiction of this proceeding.
The petitioner is the daughter of Rosemary Waterman. The respondent is the husband of Rosemary Waterman and the stepfather of the petitioner.
The petitioner has filed this petition seeking an order from this court directing that she be awarded visitation with her mother. All parties to the proceeding are adults.
The petitioner alleges that the respondent is preventing her from visiting with her mother.
The respondent has moved to dismiss the petition upon the ground that the court lacks subject matter jurisdiction over such a proceeding.
The Family Court is a court of limited jurisdiction whose jurisdiction is limited to that set forth in the Family Court Act. (Matter of Borkowski v Borkowski, 38 AD2d 752; Family Ct Act § 115.)
The jurisdiction of the Family Court concerning visitation is set forth in article 6, part 3 of the Family Court Act. In each of those sections, the court’s jurisdiction is limited to determining custody or visitation of minors.
The Family Court has no equity jurisdiction and cannot exercise any powers beyond those granted by statute. (Matter of Borkowski v Borkowski, supra.)
The relief sought by the petitioner is relief which is beyond the jurisdiction of Family Court in a custody proceeding as it involves adults. Since Family Court has not been granted jurisdiction to entertain such a proceeding, the court may not do so.
The petitioner urges us, in the event of our finding that we have no jurisdiction under article 6 to consider the matter as a family offense. However, the petition is clearly denominated as a visitation petition and there is no allegation of any family offense set forth.
Therefore, this court finds that it has no jurisdiction to entertain the petitioner’s petition for visitation rights between an adult child and her parent.
Accordingly, respondent’s motion to dismiss is granted.